UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1544



LAZONA GALE SPEARS,

                                               Plaintiff - Appellant,

          versus


BETSY    JOHNSON    HEALTH    CARE    SYSTEMS,
INCORPORATED; DONNA WIMBERLY, individually and
in her official capacity as Director of
Nursing; BETTE MATNEY, individually and in her
official capacity as Human Resources Manager;
DENNIS J. COFFEY, individually and in his
official   capacity   as   Vice-President   of
Finance; SHANNON BROWN, individually and in
his official capacity as Administrator,

                                              Defendants - Appellees,

          and


JOSEPH CLAY POTTER, in       his   capacity   as
Operating Room Manager,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-01-962-5-BO)


Submitted:   November 4, 2005           Decided:    December 29, 2005


Before WILLIAMS, KING, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Lazona Gale Spears, Appellant Pro Se. Benjamin Norman Thompson, L.
Diane Tindall, Mary M. Williams, WYRICK, ROBBINS, YATES & PONTON,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Lazona Gale Spears appeals the district court’s orders

granting Defendants’ motion for summary judgment and dismissing her

civil action alleging claims arising from her employment, and

denying her motion for reconsideration.      We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See Spears v. Betsy Johnson

Health Care Sys., Inc., No. CA-01-962-5-BO (E.D.N.C. Feb. 3 & Apr.

11, 2005).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -